                                  Case 2:19-cv-00743-RFB-DJA Document 66 Filed 09/24/20 Page 1 of 3



                            1    DENNIS M. PRINCE
                                 Nevada Bar No. 5092
                            2    KEVIN T. STRONG
                                 Nevada Bar No. 12107
                            3    PRINCE LAW GROUP
                                 10801 W. Charleston Boulevard
                            4    Suite 560
                                 Las Vegas, Nevada 89135
                            5    Tel: (702) 534-7600
                                 Fax: (702) 534-7601
                            6    E-mail: eservice@thedplg.com
                                 -AND-
                            7    FARHAN R. NAQVI
                                 Nevada Bar No. 8589
                            8    ELIZABETH E. COATS
                                 Nevada Bar No. 12350
                            9    NAQVI INJURY LAW
                                 9500 W. Flamingo Road, Suite 104
                            10   Las Vegas, Nevada 89147
                                 Tel: (702) 465-8733
                            11   Fax: (702) 553-1002
                                 Attorneys for Plaintiffs
                            12   Kelsy Arlitz and Gary Arlitz and Karie Arlitz
                                 as General Guardians of Kelsy Arlitz
                            13
                                                        UNITED STATES DISTRICT COURT
                            14
                                                               DISTRICT OF NEVADA
                            15

                            16
                                  KELSY     ARLITZ,    individually;   GARY
                                                                                 Case No.: 2:19-cv-00743-RFB-DJA
                            17    ARLITZ, as general guardian of ward KELSY
                                  ARLITZ; KARIE ARLITZ, as general
                            18                                                        STIPULATION AND
                                  guardian of ward KELSY ARLITZ,                    [PROPOSED] ORDER TO
                            19                                                     EXTEND DEADLINE FOR
                                                     Plaintiffs,                  PLAINTIFFS TO FILE THEIR
                            20                                                    RESPONSE TO DEFENDANT
                                  vs.                                            GEICO CASUALTY COMPANY’S
                            21                                                     MOTION FOR SUMMARY
                                                                                  JUDGMENT ON COVERAGE
                                  GEICO CASUALTY COMPANY; DOES 1                  AND DUTY TO DEFEND (ECF
                            22
                                  through 100 and ROE CORPORATIONS 1                       NO. 50)
                            23    through 100, inclusive,
                                                                                         (Second Request)
                            24                        Defendants.
                            25

                            26

                            27          IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiffs KELSY
                                 ARLITZ, individually; GARY ARLITZ, as general guardian of ward KELSY ARLITZ,
                            28


10801 W. Charleston Blvd.
       Suite 560
  Las Vegas, NV 89135
                                  Case 2:19-cv-00743-RFB-DJA Document 66 Filed 09/24/20 Page 2 of 3



                            1    and KARIE ARLITZ, as general guardian of ward KELSY ARLITZ, through their
                            2    counsel of record, Dennis M. Prince and Kevin T. Strong of PRINCE LAW GROUP, and

                            3    Defendant GEICO CASUALTY COMPANY, through its counsel of record, Wade M.

                            4    Hansard and Jonathan W. Carlson of McCORMICK, BARSTOW, SHEPPARD, WAYTE
                                 & CARRUTH LLP, that the deadline for Plaintiffs to file their Response to Defendant
                            5
                                 GEICO Casualty Company’s Motion for Summary Judgment on Coverage and Duty to
                            6
                                 Defend (ECF No. 50) shall be extended from September 18, 2020 to October 9, 2020. The
                            7
                                 Motion was filed on August 19, 2020. This is the second request for extension of time
                            8
                                 for Plaintiffs to file their Response to the Motion. This Stipulation and [Proposed] Order
                            9
                                 is submitted in accordance with LR IA 6-1.
                            10
                                         On September 16, 2020, this Court resolved GEICO’s challenge to the Magistrate
                            11   Judge’s Order allowing Plaintiffs to depose GEICO’s claims personnel by remote means.
                            12   (ECF No. 60). As a result, the previously scheduled deposition of GEICO’s claims
                            13   employee, Martin Vedder, will take place on September 25, 2020.              The previously
                            14   scheduled deposition of Jeremy Rains was vacated because GEICO recently informed

                            15   Plaintiffs’ counsel that Mr. Rains is no longer employed with the company. However,

                            16   GEICO is working to locate Mr. Rains to produce him for his deposition as soon as

                            17   possible. Both Mr. Vedder and Mr. Rains’s testimony will further develop the factual
                                 record needed to aid this Court in its decision on GEICO’s pending Motion for Summary
                            18
                                 Judgment.
                            19
                                         As this Court is also aware from the parties’ previous stipulation, Plaintiffs’
                            20
                                 undersigned counsel has faced issues arising from the listing and sale of his home.
                            21
                                 Plaintiffs’ undersigned counsel learned this week that a leak in his home previously
                            22
                                 discovered during the home inspection will require the removal of a substantial portion
                            23
                                 of the shower followed by the installation of those portions of the shower that were
                            24   removed. As a result, Plaintiffs’ counsel will have to take some time away from the office
                            25   to monitor the work being performed to ensure his home sale closes by September 29,
                            26   2020.
                            27           Finally, Plaintiffs’ undersigned counsel is in the midst of drafting briefs in two (2)

                            28   different matters that are pending before the Supreme Court of Nevada: Capriati
                                                                               2

10801 W. Charleston Blvd.
       Suite 560
  Las Vegas, NV 89135
                                  Case 2:19-cv-00743-RFB-DJA Document 66 Filed 09/24/20 Page 3 of 3



                            1    Construction Corp., Inc. v. Yahyavi, Case No. 80107 and Evans-Waiau, et al. v. Tate,
                            2    Case No. 79424. The parties’ requested extension of time will allow counsel to devote

                            3    the time necessary to fully address the substantial number of issues presented to this

                            4    Court by GEICO’s Motion for Summary Judgment.
                                       Accordingly, the parties respectfully request this Court to approve the foregoing
                            5
                                 stipulation. Their requested extension is not made in bad faith or to unnecessarily delay
                            6
                                 these proceedings.
                            7
                                 DATED this 18th day of September, 2020.        DATED this 18th day of September, 2020
                            8
                                 PRINCE LAW GROUP                               McCORMICK, BARSTOW,
                            9
                                                                                SHEPPARD, WAYTE & CARRUTH
                            10                                                  LLP

                            11

                            12
                                 /s/ Kevin T. Strong                            /s/ Jonathan W. Carlson
                            13   DENNIS M. PRINCE                               WADE M. HANSARD
                                 Nevada Bar No. 5092                            Nevada Bar No. 8104
                            14   KEVIN T. STRONG                                JONATHAN W. CARLSON
                                 Nevada Bar No. 12107                           Nevada Bar No. 10536
                            15   10801 W. Charleston Boulevard                  RENEE M. MAXFIELD
                                 Suite 560                                      Nevada Bar No. 12814
                            16   Las Vegas, Nevada 89135                        8337 West Sunset Road, Suite 350
                                 -AND-                                          Las Vegas, Nevada 89113
                            17   NAQVI INJURY LAW                               Attorneys for Defendant
                                 FARHAN R. NAQVI
                            18   Nevada Bar No. 8589
                                 9500 West Flamingo Road, Suite 104
                            19   Las Vegas, Nevada 89147
                                 Attorneys for Plaintiffs
                            20
                                                                         ORDER
                            21
                                       IT IS SO ORDERED.
                            22
                                                  24th day of September, 2020.
                                       DATED this ____
                            23
                                                                       ________________________________
                            24                                               ____________________________________
                                                                       RICHARD   F. BOULWARE, II
                            25                                               UNITED
                                                                       UNITED STATES  STATES   DISTRICT
                                                                                        DISTRICT   JUDGE JUDGE

                            26                                         DATED this

                            27

                            28
                                                                            3

10801 W. Charleston Blvd.
       Suite 560
  Las Vegas, NV 89135
